           Case 2:21-cv-00788-MLCF Document 10 Filed 07/08/21 Page 1 of 3




                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF LOUISIANA

  ABRAHAM MORELLI                                                           CIVIL ACTION

  VERSUS                                                                    NO. 21-0788
  ST. TAMMANY PARISH JAIL                                                   SECTION: AF@(5)

                                REPORT AND RECOMMENDATION

          Abraham Morelli initiated these proceedings in the United States District Court for

the Middle District of Louisiana.        (Rec. doc. 1).     In April of 2021, the above-captioned 42

U.S.C. § 1983 complaint was transferred to this Court.                (Rec. doc. 2).   The complaint

alleged that Plaintiff’s housing assignment at the St. Tammany Parish Jail with a DOC inmate

resulted in a physical altercation, and Plaintiff was subsequently charged with battery.

Plaintiff requests injunctive relief.     (Rec. doc. 1).

          Upon transfer, the Clerk’s Office notified Morelli that his complaint was deficient in

form and that he must either pay the required filing fee or submit an application to proceed

in forma pauperis.      (Rec. doc. 6).    The record indicates that the Clerk of Court mailed the

deficiency notice and pauper forms to Morelli at the address he provided on his complaint

and gave him until May 12, 2021 to comply.           (Id.).    He failed to respond to that deficiency

notice.     The mail was returned marked “refused unable to forward.”             (Rec. doc. 9).

          On May 25, 2021, the undersigned issued an order directing Morelli to pay the filing

fee or submit a completed pauper application.             (Rec. doc. 7).   He was ordered to respond

by June 25, 2021.      (Id.).   He was also warned that if he failed to comply with the order,
        Case 2:21-cv-00788-MLCF Document 10 Filed 07/08/21 Page 2 of 3




the undersigned would recommend dismissal of his civil complaint.                (Id.).   To date,

Morelli has failed to comply with the Court’s order.          The mail was returned marked

“refused unable to forward.”     (Rec. doc. 8).

       The authority of a federal court to dismiss a plaintiff's action because of failure to

prosecute is clear.     The Federal Rules of Civil Procedure specifically provide that a court

may, in its discretion, dismiss a plaintiff's action for failure to prosecute or for failure to

comply with the Federal Rules of Civil Procedure or any order of the court.          Fed. R. Civ. P.

41(b); McCullough v. Lynaugh, 835 F.2d 1126, 1127 (5th Cir. 1988).           The Court's power to

dismiss for want of prosecution should be used sparingly, although it may be exercised sua

sponte when necessary to achieve the orderly and expeditious disposition of cases.              See

Link v. Wabash R.R. Co., 370 U.S. 626, 630–31, 82 S.Ct. 1386, 1388–89 (1962); McCullough,

835 F.2d at 1127; Ramsay v. Bailey, 531 F.2d 706, 707 (5th Cir. 1976).

       A pro se litigant is not exempt from compliance with relevant rules of procedural and

substantive law.      Grandpre v. Normand, Civ. Action No. 16-1541, 2018 WL 691650 (E.D. La.

Feb. 2, 2018) (citing Birl v. Estelle, 660 F.2d 592, 593 (5th Cir. 1981)).    Morelli has ignored

an express Court order to pay the required filing fee or submit a completed pauper

application.   Furthermore, Local Rule 11.1 provides, in pertinent part, that “[e]ach attorney

and pro se litigant has a continuing obligation to promptly notify the court of

any address ... change.” Although he acknowledged this obligation when he signed the

complaint, Plaintiff failed to keep the Court apprised of his whereabouts.        (See Rec. doc. 1,



                                                  2
            Case 2:21-cv-00788-MLCF Document 10 Filed 07/08/21 Page 3 of 3




p. 5, Section VI (Plaintiff’s Declaration)).       Plaintiff's inaction in this regard has deprived the

Court of the ability to communicate with him and, consequently, to advance his case on the

docket.      Accordingly, it will be recommended that his lawsuit be dismissed for failure to

prosecute and to comply with a court order.

                                          RECOMMENDATION

        For the foregoing reasons, it is RECOMMENDED that Plaintiff’s complaint be

DISMISSED WITHOUT PREJUDICE for failure to prosecute and to comply with this Court’s

order of May 25, 2021.

        A party's failure to file written objections to the proposed findings, conclusions, and

recommendation in a magistrate judge's report and recommendation within fourteen (14)

days after being served with a copy shall bar that party, except upon grounds of plain error,

from attacking on appeal the unobjected-to proposed factual findings and legal conclusions

accepted by the district court, provided that the party has been served with notice that such

consequences will result from a failure to object.            Douglass v. United Servs. Auto. Ass'n, 79

F.3d 1415, 1430 (5th Cir. 1996) (en banc) (citing 28 U.S.C. ' 636(b)(1)).1

        New Orleans, Louisiana, this 8th day of                       July          , 2021.



                                                                MICHAEL B. NORTH
                                                           UNITED STATES MAGISTRATE JUDGE


        1
       Douglass referenced the previously applicable ten-day period for the filing of objections. Effective
December 1, 2009, 28 U.S.C. ' 636(b)(1) was amended to extend the period to fourteen days.


                                                      3
